DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 2/28/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10, 11, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. “Wang” US 2021/0136702.


a wireless communication interface supporting air interface communication concurrently on a first air interface and a second air interface, wherein the wireless communication interface supports variable transmit power of the UE respectively on each air interface and a controller configured to cause the UE to carry out operations iteratively for each given time interval of a series of time intervals when the UE is served concurrently on the first air interface and the second air interface (Figure 3 shows a UE with a primary and secondary RAT transceiver for power management.  Paragraphs 5-7 disclose determining the power to transmit over the first/second RATs for a plurality of time segments): 
determining an actual average transmit power of the UE on the first air interface over the given time interval (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93), 
using the determined actual average transmit power of the UE on the first air interface over the given time interval as a basis to set a maximum average transmit power of the UE for transmission on the second air interface in a respective subsequent time interval (90% of the average power is allocated to the primary RAT and the remaining is allocated to the other RAT; Paragraph 93.  Thus one can see based on the average power on the primary, the maximum transmit power for the second air interface is the remaining power (or 10% in this example)), 

wherein the first air interface is FDD and the second air interface is TDD (the first RAT can be LTE and the second RAT can be NR; Paragraph 42.  As both of these technologies can operate on FDD and/or TDD, in one scenario the first interface is FDD and the second would be TDD as claimed).

Regarding claims 7 and 17, Wang teaches the UE limits aggregate UL power to not exceed a predefined limit on average power over a time wherein the intervals are shorter than the time window (the first and second RATs communicating using a plurality of time segments (i.e. time window); Paragraph 108.  The segments would be shorter than the time window.  Further, the sum of the average power of the first and second RAT (i.e. aggregate UL transmit power) does not exceed a maximum power permitted for UL transmissions (i.e. predefined limit); Paragraph 109).

Regarding claim 8, Wang teaches the predefined limit is 23 decibel-mill watts (dBm) (23dBm; Paragraph 93).

Regarding claims 10 and 18, Wang teaches computing by the UE a difference between the predefined limit and the actual average transmit power of the UE on the first interface in an interval and setting by the UE, as the max avg power on the second interface, the computer difference (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93.  The average powers are set such that an average maximum power is not exceeded by the first and second RAT; Paragraphs 108-109.  Thus one can see the primary RAT uses a % of the maximum allowed and the secondary RAT uses the remaining % as an average maximum it is allowed to use (thus based on the computed difference).

Regarding claims 11 and 19, Wang teaches applying by the UE the max avg power as al imitation on UL transmit power on the second air interface includes imitating by the UE an actual transmit power of the UE on the second interface to be no higher than the maximum average transmit power (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93.  As the secondary RAT is limited to the remaining power that is allowed, it would be no higher than the maximum average transmit power.  See also Paragraphs 108-109 which disclose the combined average powers of the first and second RAT do not exceed the allowed power on the uplink transmissions).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ling et al. “Ling” US 2017/0347366.

Regarding claim 3, Wang does not expressly disclose the respective subsequent interval is immediately after the given time interval; however, Ling teaches transmissions schedules with respect to time intervals for nodes using different RATs; Figure 2 Paragraph 26. The example 203 shows the device alternating between RATs immediately.

	One would be motivated to make the modification such that the device can communicate in various time intervals to implement different RATs as taught by Ling; Paragraph 26.

Regarding claim 4, Wang does not expressly disclose the respective subsequent interval is at least two intervals after the given time interval; however, Ling teaches transmissions schedules with respect to time intervals for nodes using different RATs; Figure 2 Paragraph 26. The examples 202 and 204 shows the device alternating between RATs.  Further, there can be up to 3 of one type of transmission/RAT performed before the subsequent interval RAT transmission occurs.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include the subsequent interval at least two intervals after the given interval as taught by Ling.
	One would be motivated to make the modification such that the device can communicate in various time intervals to implement different RATs as taught by Ling; Paragraph 26.

Claims 5, 6, 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Papaleo et al. “Papaleo” US 2020/0305173.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include equal given/subsequent intervals of equal in length as taught by Papaleo.
	One would be motivated to make the modification such that the devices can communicate on a plurality of RATs and share the radio frequency spectrum as taught by Papaleo; Paragraph 49.

Regarding claim 6, Wang does not expressly disclose the time intervals are aligned; however, Papaleo teaches a plurality of time intervals for the first and second RAT (i.e. given/subsequent) wherein the time intervals are of equal lengths and can share the spectrum.  Thus, the intervals are viewed as aligned; Paragraph 49.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include equal given/subsequent intervals of equal in length which are aligned as taught by Papaleo.
	One would be motivated to make the modification such that the devices can communicate on a plurality of RATs and share the radio frequency spectrum as taught by Papaleo; Paragraph 49.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include each interval is no longer than half of the predefined time window as taught by Papaleo.
	One would be motivated to make the modification such that the devices can communicate on a plurality of RATs and share the radio frequency spectrum as taught by Papaleo; Paragraph 49.

Regarding claim 12, Wang teaches a method for controlling uplink transmit power of a UE when the UE is served on FDD and TDD air interfaces wherein the UE limits its aggregate power across the interfaces to not exceed a predefined limit on average power over a predefined window (the first RAT can be LTE and the second RAT can be NR; Paragraph 42.  As both of these technologies can operate on FDD and/or TDD, the first interface is FDD and the second would be TDD as claimed.  The sum of the average power of the first and second RAT (i.e. aggregate UL transmit 
determining an actual average transmit power of the UE on the FDD air interface over the given time interval (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93), 
using the determined actual average transmit power of the UE on the FDD air interface over the given time interval as a basis to set a maximum average transmit power of the UE for transmission on the TDD air interface in a respective subsequent time interval (90% of the average power is allocated to the primary RAT and the remaining is allocated to the other RAT; Paragraph 93.  Thus one can see based on the average power on the primary, the maximum transmit power for the second air interface is the remaining power (or 10% in this example)), and 
applying the set maximum average transmit power as a limitation on uplink transmit power of the UE for the transmission on the TDD air interface in the respective subsequent time interval (the remaining power is applied to the other (secondary RAT) which is used for communications between the UE and base station (uplink transmit power); Paragraph 93.  Further, steps 520 and 530 of Figure 5 show the UE transmitting on the first RAT at the first power level during the plurality of time segments and then later transmitting (i.e. subsequent intervals) on the second RAT using the power allocated; Paragraphs 108-109).
Wang does not expressly disclose dividing the two air interfaces into equal-duration time intervals wherein no interval is longer than half of the predefined time 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include each interval is equal in length and no interval is longer than half of the predefined time window as taught by Papaleo.
	One would be motivated to make the modification such that the devices can communicate on a plurality of RATs and share the radio frequency spectrum as taught by Papaleo; Paragraph 49.

Regarding claim 13, Wang teaches computing by the UE a difference between the predefined limit and the actual average transmit power of the UE on the FDD interface in an interval and setting by the UE, as the max avg power on the TDD interface, the computer difference (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93.  The average powers are set such that an average maximum power is not exceeded by the first and second RAT; Paragraphs 108-109.  Thus one can see the primary RAT uses a % of the maximum allowed and the secondary RAT uses the remaining % as an average maximum it is allowed to use (thus based on the computed difference).

Response to Arguments
12/28/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues the prior art does not teach or suggest the first and second interfaces being TDD/FDD respectively because the mere recitation of NR and LTE does not inherently mean the first and second interfaces would be TDD/FDD.
The Examiner respectfully disagrees.  The devices in Wang operate in dual connectivity, which includes LTE and NR (Paragraphs 3-5 and 42).  Applicant’s published specification (paragraph 21) teaches dual-connectivity can include operating on TDD on one connection and FDD on the other.  Wang expressly teaches the use of LTE and NR (which Applicant’s specification also defines within the first and second connections).  LTE and NR can both operate on TDD/FDD.  As such, Wang teaches the idea that the system’s connection can utilize both TDD and FDD.
Further, it appears the Examiner and Applicant agree that LTE and NR can operate on both FDD and TDD. As such, the prior art would anticipate the claim language because the following 4 scenarios would be covered by Wang.
Scenario 1: LTE uses TDD and NR uses FDD
Scenario 2: LTE uses TDD and NR uses TDD
Scenario 3: LTE uses FDD and NR uses TDD
Scenario 4: LTE uses FDD and NR uses FDD

As shown, the reference does anticipate one interface being FDD and the other being TDD.

Regarding claim 12, Applicant argues the prior art does not teach or suggest the TDD/FDD as argued with respect to claim 1 and further Applicant argues the prior art, Papaleo, does not teach a plurality of time intervals of equal length and if they are equal, none can be larger than ½ the time window because Papaleo does describe the particular predefined time window which the UE is required to limit its power across the air interfaces.
The Examiner respectfully disagrees. Papaleo was merely utilized to disclose the idea of dividing a time window into equal portions wherein a single portion is no longer than half of the predefined time window.  Papaleo, paragraph 49, teaches the idea of having two different RATs wherein the time intervals can be of equal length.  If you have equal length time intervals, each one would not exceed ½ the total window. Papaleo is concerned with power conservations techniques as well (Paragraphs 58-59), thus the teachings are related to power restriction aspects as well.  When combined with the teachings of Wang, the claims stand properly rejected.  The Examiner notes that claim 12 is broad with respect to limiting power and predefined limits.  The Examiner suggests defining what the limit on power is as well as the time window, otherwise there is not necessarily any power limiting going on of the aggregate transmit power.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419